DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 04/27/2021 claims, is as follows: Claims 1, 4, 9, and 13 have been amended; Claims 21-22 have been added; Claims 8, and 12 have been canceled; and claims 1-7, 9-11, and 13-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bartok (US 6225589, newly cited) in view of Wei et al. (US 20070256939, hereinafter Bin Wei II, newly cited)
Regarding Claim 1, Bartok discloses a machining apparatus (EDM apparatus), comprising: 
a curved outer conduit (guide member 3; fig. 3) having a cavity and a fluid inlet (inlet pipe 13) in fluid communication with the cavity (col. 11, lines 6-9); 
a curved rotary electrode (electrode 1, col. 9, 10, lines 54-59, 18-20 respectively) comprising:
a flexible shaft (“electrode 1… is bent or curved”, col. 10, lines 5-7) having a first end and a second end at opposite extremities of the flexible shaft and a center located equidistant from the first end and the second end, the first end and the second end positioned entirely within the cavity (annotated fig. 1), and 
a machining head (annotated fig. 1) located near the first end of the flexible shaft (electrode 1) and having a fluid outlet (outlet of internal channel 3a; fig. 1) in fluid communication with the cavity, the machining head electrically isolated from the outer conduit, electrically connected with the first end of the flexible shaft (electrode 1), and powered via the flexible shaft (it is noted that the machining head, which includes a portion of the guide member 3, is electrically isolated from the guide member 3. Also, the machining head, which includes a portion of the electrode 1, is electrically connected to the electrode 1); 
a driving motor (servo-motor 9A) mechanically coupled to the second end of the flexible shaft for driving the flexible shaft to rotate (col. 10, lines 31-41). 
Bartok does not disclose:


[AltContent: textbox (Prior Art
Bartok US 6225589))][AltContent: textbox (Machining head)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (first end)][AltContent: textbox (Second end)][AltContent: arrow]
    PNG
    media_image1.png
    707
    624
    media_image1.png
    Greyscale



However, Bin Wei II discloses a machining apparatus (an electroerosion machine 10; fig. 1), wherein a first bearing (ceramic bushing 54; fig. 2) located within a cavity, coupled to an outer conduit (lower guide 48; fig. 2), and located closer to the first end than to the center of the shaft (electrode 12; fig. 1) (para. 0057; fig. 2). 


    PNG
    media_image2.png
    659
    389
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Bin Wei II (US 20070256939))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Bartok to include the first bearing located within the cavity, coupled to the outer conduit and located closer to the first end than to the center of the flexible shaft as taught by Bin Wei II, in order to provide additional support during spinning operation to reduce undesirable flexing during electrode machining (para. 0008 of Bin Wei II). 

Regarding Claim 9, Bartok discloses a machining system (EDM apparatus), comprising: 
a machining apparatus (tool housing 4; fig. 1), comprising: 
a curved outer conduit (guide member 3) having a cavity and a fluid inlet (inlet pipe 13) in fluid communication with the cavity (col. 11, lines 6-9);  
electrode 1, col. 9, 10, lines 54-59, 18-20 respectively) comprising: 
a flexible shaft (“electrode 1… is bent or curved”, col. 10, lines 5-7) having a first end and a second end at opposite extremities of the flexible shaft and a center located equidistant from the first end and the second end, the first end and the second end positioned entirely within the cavity (annotated fig. 1), and 
a machining head (annotated fig. 1) located near the first end of the flexible shaft (electrode 1) and having a fluid outlet (outlet of internal channel 3a) in fluid communication with the cavity, the machining head electrically isolated from the outer conduit, electrically connected with the first end of the flexible shaft, and powered via the flexible shaft (it is noted that the machining head, which includes a portion of the guide member 3, is electrically isolated from the guide member 3. Also, the machining head, which includes a portion of the electrode 1, is electrically connected to the electrode 1); a driving motor (servo-motor 9A) mechanically coupled to the second end of the flexible shaft (electrode 1) for Page 3 of 1015/762,859280065-US-5 / GECV-1668-PCTUS driving the flexible shaft to rotate (col. 10, lines 31-41); 
a power supply (power supply or block 15; fig. 1) for powering the flexible shaft (electrode 1) of the curved rotary electrode (electrode 1); 
an electrolyte supply (fluid pump 14b) for providing electrolyte (dielectric fluid) to the fluid inlet (col. 11, lines 6-9); and 
a machine tool (tool housing 4), wherein the outer conduit (guide member 3) and the driving motor (servo-motor 9A) are positioned on the machine tool (col. 10, lines 31-41); 
inlet pipe 13) is formed in an end of the outer conduit (guide member 3) that is positioned adjacent the second end of the flexible shaft (electrode 1) (fig. 1).


[AltContent: textbox (Machining head)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (first end)][AltContent: textbox (Second end)][AltContent: arrow]
    PNG
    media_image1.png
    707
    624
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Bartok US 6225589))]

Bartok does not disclose:
a first bearing located within the cavity, coupled to the outer conduit, and located closer to the first end than to the center of the flexible shaft.
However, Bin Wei II discloses a machining apparatus (an electroerosion machine 10), wherein a first bearing (ceramic bushing 54) located within a cavity, coupled to an outer lower guide 48), and located closer to the first end than to the center of the shaft (electrode 12) (para. 0057; fig. 2). 


    PNG
    media_image2.png
    659
    389
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Bin Wei II (US 20070256939))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Bartok to include the first bearing located within the cavity, coupled to the outer conduit and located closer to the first end than to the center of the flexible shaft as taught by Bin Wei II, in order to provide additional support during spinning operation to reduce undesirable flexing during electrode machining (para. 0008 of Bin Wei II). 

Claims 1-7, 9-11,13-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 20100320078, previously cited) in view of Bin Wei I (US 20110070096 A1, previously cited) and Smolentsev (SU 512892, previously cited).
Regarding Claim 1, Yuan discloses a machining apparatus (electroerosion spindle assembly 1, hereinafter spindle assembly 1; figs. 1-11), comprising: 
an outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13; fig. 1) having a cavity (para. 0034) (it is understood the cavity is the space within the external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13, which directs fluid to the electrode device 11) and a fluid inlet (internal flush inlet 201, external flushing inlet 202) in fluid communication with the cavity (para. 0027; figs. 1-2 and 7);
a rotary electrode (main shaft 10) comprising 
a shaft (main shaft 10) having a first end and a second end at opposite extremities of the flexible shaft and a center located equidistant from the first end and the second end (annotated fig. 7), the first end and the second end positioned entirely within the cavity (para. 0018, lines 1-3; figs. 1, 3) (it is evident from figs. 1 and 3 that the shaft 10 is completely enclosed by the external flushing tube 24 and transitional tube 23), and 
a machining head (electrode device 11) located near the first end of the flexible shaft (main shaft 10) (fig. 3) and having a fluid outlet in fluid communication with the cavity (para. 0028-0029; fig. 7) (it is understood that the fluid flows in the direction shown as dashed line in Fig. 7 from the fluid inlet 201 to the electrode device 11 and eventually gets discharged from the electrode device 11 onto the workpiece), the machining head electrically isolated from the outer conduit (para. 0034; figs. 1 and 8) (it is understood that the electrode device 11 is not electrically connected to the flushing tube 24/tube 23 because it is separated by a flush channel i.e. fourth external flushing slot 924), electrically connected with the first end of the flexible shaft, and powered via the flexible shaft (para. 0019, lines 12-18; fig. 3); 
a driving motor (rotatable spindle 31) mechanically coupled to the second end of the flexible shaft (main shaft 10) for driving the flexible shaft to rotate (para. 0038; fig. 11); 
a first bearing (bearing 19) located within the cavity, coupled to the outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13) (fig. 7). 


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end of main shaft 10)][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (first end of main shaft 10)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Yuan (US 20100320078))]
Yuan does not disclose:
The outer conduit is curved; 
the rotary electrode is curved and comprises the shaft that is flexible; and
the first bearing located closer to the first end than to the center of the flexible shaft.  
However, Bin Wei I discloses a machining apparatus (electrochemical machining assembly 30), wherein a rotary electrode (curved electrode 10) is curved (“a rotational driver 34 operatively connected to move the at least one curved electrode 10”, para. 0029, lines 1-3; fig. 2). 
Smolentsev discloses a flexible shaft (a flexible current lead 11) disposed in a curved channel (p. 3, lines 1-2, 12-17; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan’s rotatory electrode to be curved as taught by Bin Wei I, in order to form curved holes in the workpiece. These cooling features i.e. curved holes, would be desired because they enhance cooling effect for turbine engine components. In order to form these curved holes, the electrode needs to be curved, since the electrode is responsible for machining the turbine to form these curved cooling holes. Having the curved rotary electrode would be desired when forming curved holes/ passages in the turbine engine components (para. 0002 and 0007 of Bin Wei).  
The modification of Yuan and Bin Wei I results in the curved rotary electrode enclosed in the curved outer conduit since it would have been obvious to one of ordinary skill in art to modify shape of the outer conduit of Yuan to be curved such that it conforms to the shape of the curved rotary electrode. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Yuan and Bin Wei I’s curved rotatory electrode to comprise flexible shaft as taught by Smolentsev, in order to advantageously allow the shaft to be bent easily without damaging the shaft. 
The modification of Yuan, Bin Wei I, and Smolentsev discloses substantially all the features as set forth above, except the first bearing located closer to the first end than to the center of the flexible shaft.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Yuan’s electrode to locate the first bearing closer to the first end than to the center of the flexible shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Doing so would arrive at the same predictable result, which is to support the flexible shaft during rotation of the shaft. The modification would result in the first bearing located in the location shown below. 

[AltContent: arrow][AltContent: textbox (Prior Art
Yuan (US 20100320078))][AltContent: arrow][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (first end of main shaft 10)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale




Regarding Claim 2, Yuan discloses the machining apparatus (spindle assembly 1), wherein the machining head (electrode device 11) is located outside the outer conduit (external flushing tube 24, transitional tube 23) (fig. 1) and the curved rotary electrode (main shaft 10) comprises a first shaft coupling (extender 100) (para. 0021; fig. 3) for electrically connecting the machining head with the first end of the flexible shaft (it is understood that electrode device 11 is electrically connected to the main shaft 10 via the extender 100) and comprising a fluid passage (flushing slots 911, 912, 913, 914, 916, and 917 shown as dashed line in Fig. 7) in fluid communication with the fluid outlet and the cavity (para. 0029; fig. 7) (it is understood that at the end of the electrode there is at least one fluid outlet to discharge fluid onto the workpiece to assist in electroerosion machining). 

 Regarding Claim 3, Yuan discloses the machining apparatus (spindle assembly 1), wherein the machining head (electrode device 11) is detachably coupled with the first shaft coupling (extender 100) by a threaded connection (para. 0021, lines 1-7) (it is understood that the screw has the threaded connection).

 Regarding Claim 4, the modification of Yuan discloses the first shaft coupling (extender 100) rotatably contacts with the first bearing (bearing 19) (this limitation would be present based on the rejection of claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Yuan’s electrode to locate the first bearing closer to the first end than to the center of the flexible shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Doing so would arrive at the same predictable result, which is to support the flexible shaft during rotation of the shaft. The modification would result in the first bearing located in the location shown below. 

[AltContent: arrow][AltContent: textbox (Prior Art
Yuan (US 20100320078))][AltContent: arrow][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (first end of main shaft 10)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale


 

Regarding Claim 5, Yuan discloses the machining apparatus (spindle assembly 1), wherein the first bearing (bearing 19) is a sealed bearing for inhibiting fluid from flowing across it (para. 0021, lines 8-11; fig. 7) (it is evident from fig. 7 that the fluid passage shown as dashed line does not cross the bearing 19).
Regarding Claim 6, Yuan discloses the machining apparatus (spindle assembly 1), wherein the curved rotary electrode (main shaft 10) comprises a second shaft coupling (annular shaft sleeve 15) for connecting the second end of the flexible shaft with the driving motor (rotatable spindle 31) (para. 0019; fig. 3 and 11) (it is understood that the shaft sleeve 15 and the main shaft 10 are mechanically connected to the spindle 31, thereby rotating around longitudinal axis). 

Regarding Claim 7, Yuan discloses the machining apparatus (spindle assembly 1), wherein the outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13; fig. 1) is provided with a second bearing (main sleeve 13) within the cavity (fig. 3), and the second shaft coupling (annular shaft sleeve 15) rotatably contacts with the second bearing (main sleeve 13) (para. 0019) (it is understood that the shaft sleeve 15 rotates with the main shaft 10 therefore it rotatably contacts the main sleeve 13). 

Regarding Claim 9, Yuan discloses a machining system (spindle assembly 1; figs. 1-11), comprising:  11WO 2017/058623PCT/US2016/053022 
a outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13; fig. 1) having a cavity (para. 0034) (it is understood the cavity is the space within the external flushing tube 24 and transitional tube 23, connector 22, and main sleeve 13, which directs fluid to the electrode device 11) and a fluid inlet (internal flush inlet 201, external flushing inlet 202) in fluid communication with the cavity (para. 0027; figs. 1-2 and 7);
a rotary electrode (main shaft 10) comprising 
main shaft 10) having a first end and a second end at opposite extremities of the flexible shaft and a center located equidistant from the first end and the second end (annotated fig. 7), the first end and the second end positioned entirely within the cavity (para. 0018, lines 1-3; figs. 1, 3), and 
a machining head (electrode device 11) located near the first end of the flexible shaft (main shaft 10) (fig. 3) and having a fluid outlet in fluid communication with the cavity (para. 0028-0029; fig. 7) (it is understood that the fluid flows in the direction shown as dashed line in Fig. 7 from the fluid inlet 201 to the electrode device 11 and eventually gets discharged from the electrode device 11 onto the workpiece), the machining head electrically isolated from the outer conduit (para. 0034; figs. 1 and 8) (it is understood that the electrode device 11 is not electrically connected to the flushing tube 24/tube 23 because it is separated by a flush channel ie. fourth external flushing slot 924), electrically connected with the first end of the flexible shaft, and powered via the flexible shaft (para. 0019, lines 12-18; fig. 3); 
a driving motor (rotatable spindle 31) mechanically coupled to the second end of the flexible shaft (main shaft 10) for driving the flexible shaft to rotate (para. 0038; fig. 11); 
a first bearing (bearing 19) located within the cavity, coupled to the outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13) (fig. 7). 
a power supply (power source) for powering the shaft of the rotary electrode (main shaft 10) (para. 0019; fig. 3) 



[AltContent: arrow][AltContent: textbox (Second end of main shaft 10)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (first end of main shaft 10)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Yuan (US 20100320078))]

an electrolyte supply for providing electrolyte to the fluid inlet (internal flushing inlet 201) (para. 0029 and 0039; fig. 7 and 11) (it is understood that the electrolyte supply for providing electrolyte to the inlet 201 and 202) 
a machine tool (CNC machine 3), wherein the outer conduit (external flushing tube 24, transitional tube 23) and the driving motor (rotatable spindle 31) are positioned on the machine tool (para. 0038; fig. 11); 
flush inlets 201, 202) is formed in an end of the outer conduit (external flushing tube 24, transitional tube 23) that is positioned adjacent the second end of the shaft (main shaft 10) (para. 0029; fig. 1 and 7) (it is noted that the inlets 201 and 202 are disposed adjacent to the second end of the main shaft 10 as shown in annotated fig. 7 to introduce fluid to be guided to the electrode device 11). 
Yuan does not disclose:
The outer conduit is curved; 
The rotary electrode is curved and comprises the shaft that is flexible; and
the first bearing located closer to the first end than to the center of the flexible shaft.  
However, Bin Wei I discloses an electrochemical machining assembly 30 that comprises at least one curved electrode 10 to machine curved holes 22 (cooling passages 22) in a workpiece 20 (para. 0027, lines 1-6; figs 1-3). The at least one curved electrode includes a curved electrically conductive member 12 (para. 0021, lines 1-5; figs. 1-2). Bin Wei discloses that curved holes are desired to enhance cooling in critical hot areas of the workpiece such as in gas turbine blades and vanes (para. 0026-0027, and 0002).
Smolentsev discloses a flexible shaft (a flexible current lead 11) disposed in a curved channel (p. 3, lines 1-2, 12-17; fig. 1).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan to include the teaching of Bin Wei I to have curved rotary electrode and curved outer conduit, in order to form curved holes in the workpiece. These cooling features i.e. curved holes, would be desired because they enhance cooling effect for turbine engine components. In order to form these curved holes, the electrode needs to be curved as well, since the electrode is para. 0002 and 0007 of Bin Wei).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yuan and Bin Wei I to include the teaching of Smolentsev to have the electrode comprising the flexible shaft. Doing so would advantageously allow the shaft to be bent easily without damaging the shaft. 
The modification of Yuan, Bin Wei I, and Smolentsev discloses substantially all the features as set forth above, except the first bearing located closer to the first end than to the center of the flexible shaft.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Yuan’s electrode to locate the first bearing closer to the first end than to the center of the flexible shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Doing so would arrive at the same predictable result, which is to support the flexible shaft during rotation of the shaft. The modification would result in the first bearing located in the location shown below. 

[AltContent: arrow][AltContent: textbox (Prior Art
Yuan (US 20100320078))][AltContent: arrow][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (first end of main shaft 10)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale




Regarding Claim 10, Yuan discloses the machining apparatus (spindle assembly 1), wherein the machining head (electrode device 11) is located outside the outer conduit (external flushing tube 24, transitional tube 23) (fig. 1) and the curved rotary electrode (main shaft 10) comprises a first shaft coupling (extender 100) (para. 0021; fig. 3) for electrically connecting the machining head with the first end of the flexible shaft (it is understood that electrode device 11 is electrically connected to the main shaft 10 via the extender 100) and comprising a fluid passage (flushing slots 911, 912, 913, 914, 916, and 917 shown as dashed line in Fig. 7) in fluid communication with the fluid outlet and the cavity (para. 0029; fig. 7) (it is understood that at the end of the electrode there is at least one fluid outlet to discharge fluid onto the workpiece to assist in electroerosion machining). 

Regarding Claim 11, Yuan discloses the machining apparatus (spindle assembly 1), wherein the machining head (electrode device 11) is detachably coupled with the first shaft coupling (extender 100) by a threaded connection (para. 0021, lines 1-7) (it is understood that the screw has the threaded connection).

Regarding Claim 13, Yuan discloses the machining apparatus (spindle assembly 1), wherein the first bearing (bearing 19) is a sealed bearing for inhibiting fluid from flowing across it (para. 0021, lines 8-11; fig. 7) (it is evident from fig. 7 that the fluid passage shown as dashed line does not cross the bearing 19).

Regarding Claim 14, Yuan discloses the machining apparatus (spindle assembly 1), wherein the curved rotary electrode (main shaft 10) comprises a second shaft coupling (annular shaft sleeve 15) for connecting the second end of the flexible shaft with the driving motor (rotatable spindle 31) (para. 0019; fig. 3 and 11) (it is understood that the shaft sleeve 15 and the main shaft 10 are mechanically connected to the spindle 31, thereby rotating around longitudinal axis).

Regarding Claim 15, Yuan discloses the machining apparatus (spindle assembly 1), wherein the outer conduit (external flushing tube 24, transitional tube 23) is provided with a second bearing (main sleeve 13) within the cavity (fig. 3), and the second shaft coupling (annular shaft sleeve 15) rotatably contacts with the second bearing (main sleeve 13) (para. 0019) (it is understood that the shaft sleeve 15 rotates with the main shaft 10 therefore it rotatably contacts the main sleeve 13).

Regarding Claim 16, Yuan discloses the machining apparatus (spindle assembly 1), further comprising one positioned carbon brushes (electrical brush 14) electrically connected to a power supply (power source) via one or more electrical wires (conductive wires 16) (para. 0019; fig. 3), wherein the second shaft coupling (annular shaft sleeve 15) contacts rotatably and electrically with the positioned carbon brushes (electrical brush 14) (it is understood that sleeve 15 electrically contacts brush 14 to ensure electrical connection to the main shaft 10 and sleeve 15 rotatably contacts brush 14 because it rotates with the main shaft 10). 

Regarding Claim 17, Yuan discloses a machining system, wherein the machining apparatus (spindle assembly 1) is an electro-chemical discharge machining apparatus (electroerosion machining i.e. ECDM) (para. 0002-0003). Bin Wei I discloses a curved electrode 10 to machine curved holes 22 in a workpiece (para. 0027, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan to include the teaching of Bin Wei to have curved rotary electrode and curved outer conduit, in order to form curved holes in para. 0002 and 0007 of Bin Wei).  The modification of Yuan and Bin Wei results in the machining apparatus is the electro-chemical discharge machining apparatus for roughly machining the curved pocket in the workpiece. 

 Regarding Claim 18, Yuan discloses a machining system (spindle assembly 1), wherein the electrolyte is provided to a gap between the machining head (electrode device 11) and the workpiece via the fluid inlet (flush inlets 201, 202), the cavity (space defined by flushing tube 24 and 23) and the fluid outlet (opening in the electrode device 11 through which fluid is discharged onto the workpiece) (para. 0039 and lines 12-18 of para. 0003; fig. 7 and 11 of Yuan). 

Regarding Claim 19, Yuan discloses a machining system (spindle assembly 1), wherein the electrolyte (electrolyte) is circulated through a radial gap between the machined curved pocket of the workpiece and the machining apparatus (spindle assembly 1) from the fluid inlet (flush inlets 201, 202), the cavity (space defined by flushing tube 24 and 23) and the fluid outlet (opening in the electrode device 11 through which fluid is discharged onto the workpiece) during machining of the workpiece (para. 0029, and lines 12-18 of para. 0003; fig. 7 of Yuan).
Regarding Claim 22, the modification of Yuan discloses the first bearing (bearing 19) is located between the machining head (electrode device 11) and the center of the flexible shaft (it is noted that the limitation would be present based on the rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan’s electrode to locate the first bearing closer to the first end than to the center of the flexible shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Doing so would arrive at the same predictable result, which is to support the flexible shaft during rotation of the shaft. The modification would result in the first bearing located in the location shown below. 

[AltContent: arrow][AltContent: textbox (Prior Art
Yuan (US 20100320078))][AltContent: arrow][AltContent: textbox (a center of main shaft 10)][AltContent: textbox (Electrode device 11)]
    PNG
    media_image3.png
    699
    431
    media_image3.png
    Greyscale




Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Bin Wei I, and Smolentsev, in further view of Bin Wei II (US 20070256939, newly cited) 

Regarding Claim 20, the modification of Yuan, Bin Wei I, and Smolentsey discloses substantially all the features as set forth above. Yuan further discloses a machining system (spindle assembly 1) comprising the supplemental flushing fluid supply (para. 0039 of Yuan). 
The modification of Yuan, Bin Wei I, and Smolentsey does not disclose is a filter for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply. 
However, Bin Wei II discloses a machining apparatus (electroerosion apparatus 10; figs. 1-2) comprising a filter (filters 58 and 60) for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply (electrolyte supply 26) (para. 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Bin Wei II in the modification of Yuan, Bin Wei I, and Smolentsey to include the filter for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply, in order to recycle the fluid to be used in electroerosion machining.

Regarding Claim 21, the modification of Yuan, Bin Wei I, and Smolentsey discloses substantially all the features as set forth above, except the flexible shaft has a constantly equal outer diameter from the first end to the second end. 
However, Bin Wei II discloses the shaft (electrode 12) has a constantly equal outer diameter from the first end to the second end (figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Yuan such that it has a constantly equal outer diameter from the first end to the second end as taught by Bin Wei II, because the electrode having constant diameter is known in the art and substituting the electrode of Yuan with the electrode of Bin Wei II would result in the same predictable result, which is electrode to be used in electrode machining. 

Response to Amendment
With respect to specification objection: since supplemental specification filed on 04/27/2021 has been provided, specification objection is withdrawn. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 04/27/2021 have been fully considered but are not found persuasive because: 
Applicant’s Arguments: on p. 08 of the Remarks, “First, Applicant respectfully requests that the rejections to independent claims 1 and 9 be withdrawn at least because none of the cited references teach, suggest, or disclose, alone or in combination, "a curved outer conduit", as recited in the original claims. More specifically, Applicant would like to note that none of the references are being cited as a curved outer conduit, and that none of the references in fact cite a curved outer conduit. Instead, the Yuan reference discloses a straight alleged outer conduit (external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13, in combination). Wei does not disclose anything that could be cited as an outer conduit (straight or curved); instead it discloses a curved electrode that is not surrounded by anything that would be analogous to the outer conduit of the claims.
Smolentsev also does not disclose anything that could be cited as an outer conduit ( curved or
straight). Instead, Smolentsev discloses an electrode 13 that runs around and along a guide 9 to
machine and smooth out the inner diameter of a channel of a part 4. Smolentsev does not disclose any structure that would be analogous to an outer conduit (straight or curved) of the
claims because the claims require the machining heat to be electrically isolated from the outer
conduit (part 4 and electrode 13 are not electrically isolated from each other). Additionally, the Examiner's reasoning for the combination of Yuan, Wei, and Smolentsev and the obvious rejection are improper. For example, the Office Action acknowledges that Yuan does not disclose a curved outer conduit. However, the Office Action alleges that because Wei discloses a curved electrode to machine curved holes to enhance cooling in gas turbine blades and vanes, and because Smolentsev discloses a flexible shaft, it is obvious to modify Yuan to include a curved outer conduit in order to form curved holes in a workpiece.
The Office Action's reasoning does not appear to be within one of the "Exemplary
Rationales" presented in MPEP § 2143. Of course, Applicant understands that the exemplary
rationales are not the only rationales that can be used by an Examiner. However, using a problem to be solved in one reference (Wei), in combination with an allegedly disclosed element of a second reference (Smolentsev), to modify a third reference (Yuan) appears to be conclusory and founded in hindsight. As such, Applicant contends that the Office Action's reasoning for the rejection is improper.” 
On p. 9 of the Remarks, “Second, Applicant respectfully requests that the rejections to independent claims 1 and 9 be withdrawn at least because none of the cited references teach, suggest, or disclose, alone or in combination, "a first bearing located within the cavity, coupled to the outer conduit, and located closer to the first end than to the center of the flexible shaft", as recited by claims 1 and 9, as amended.
For example, Yuan reference discloses a bearing 19. However, bearing 19 is not closer to the alleged first end than to the center of the alleged flexible shaft. The Wei reference does not disclose a bearing. The Smolentsev reference discloses a bearing sleeve 6. However, bearing sleeve 6 is not within a cavity of an outer conduit or coupled to an outer conduit (because Smolentsev does not have an outer conduit). In the event that the Examiner would cite Smolentsev' s part 4 as the alleged outer conduit, Applicant would like to note that the claims require the machining heat to be electrically isolated from the outer conduit. The Smolentsev reference discloses that the electrode 13 is used to machine the inner diameter of the part 4; therefore, electrode 13 is not electrically isolated from the outer conduit. Therefore, it would be improper for element 4 of Smolentsev to be cited as an outer conduit. Because none of the cited references teach, suggest, or disclose, alone or in combination, "a first bearing located within the cavity, coupled to the outer conduit, and located closer to the first end than to the center of the flexible shaft", as recited by claims 1 and 9, as amended, Applicant respectfully requests that the rejections be withdrawn.”
Examiner’s responses: 
The applicant’s arguments above are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Yuan discloses an external flushing tube 24, transitional tube 23, external flushing connector 22, and main sleeve 13) encloses a rotary electrode (main shaft 10) (fig. 1). Bin Wei I discloses a curved electrode (electrode 10) to machine curved holes 22 in a workpiece 20 (para. 0027, lines 1-6; figs. 1-3). It would have been obvious to one of ordinary skill in the art to modify the electrode of Yuan to be curved in order to machine curved holes in the workpiece as such features are desirable to enhance cooling in gas turbine blades and vanes (para. 0026-0027, and 0002). Furthermore, it would have been obvious to one of ordinary skill in the art to further modify the outer conduit of Yuan to be curved in the same manner as the curved electrode in order to accommodate the curved electrode. Smolentsev is relied upon for the flexible feature of the electrode (p. 3, lines 1-2, 12-17; fig. 1). Additionally, the three references above are related as the same technical field, such that they are obvious to combine them. 
	With respect to the new limitation “a first bearing located within the cavity, coupled to the outer conduit, and located closer to the first end than to the center of the flexible shaft”, Applicant’s argument is not found persuasive. Yuan’s bearing 19 is disposed closer to the center of the flexible shaft, however it would have been obvious to relocate bearing 19 to be closer to the first end than to the center of the flexible shaft, since it’s been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Doing so would achieve the same predictable result, which is to support the shaft during rotation of shaft.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
   /PHUONG T NGUYEN/   Primary Examiner, Art Unit 3761